                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     State of California, et al.                                   4:20-cv-01563 +6*
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   Donald J. Trump, et al.                         )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Jacob Campion                          , an active member in good standing of the bar of
 9    Minnesota                     , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: State of Minnesota                           in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Christine Chuang                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      445 Minnesota Street, Suite 1100                    455 Golden Gate Avenue, Ste. 11000
14    Saint Paul, MN 55101                                San Francisco, CA 94102-7004
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (651) 757-1459                                      (415) 510-3525
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jacob.campion@ag.state.mn.us                        christine.chuang@doj.ca.gov
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 0391274      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/06/20                                               Jacob Campion
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jacob Campion                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to
                                                           o the
                                                             t e party.
                                                                 pa ty.

28   Dated: 3/10/2020
                                                               UNITED
                                                               UNITE
                                                                   ED STATES DISTRICT JUDGE October
                                                                                            Octo
                                                                                            October 2012
                                                                                                    2

     PRO HAC VICE APPLICATION & ORDER
